EXHIBIT 99 RPC, Inc. Reports Third Quarter 2012 Financial Results ATLANTA, October 24, 2012 - RPC, Inc. (NYSE: RES) today announced its unaudited results for the third quarter ended September 30, 2012.RPC provides a broad range of specialized oilfield services and equipment to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States and in selected international markets. For the quarter ended September 30, 2012, revenues decreased 5.9 percent to $472.4 million compared to $502.2 million in the third quarter last year.Revenues decreased compared to the prior year due primarily to lower pricing and utilization in many of our service lines, partially offset by a slight increase in our fleet of revenue-producing equipment. Operating profit for the quarter was $102.4 million compared to $134.5 million in the prior year, a decrease of 23.9 percent.Net income for the quarter was $66.0 million, or $0.30 diluted earnings per share, compared to $83.1 million or $0.38 diluted earnings per share last year.Earnings before interest, taxes, depreciation and amortization (EBITDA) decreased by 12.5 percent to $157.6 million compared to $180.0 million in the prior year. 1 Cost of revenues was $271.4 million, or 57.4 percent of revenues, during the third quarter of 2012, compared to $279.9 million, or 55.7 percent of revenues, in the prior year.Cost of revenues decreased due to the variable nature of these expenses and slightly lower revenues.Cost of revenues as a percentage of revenues increased during the quarter due to lower pricing for our services and inefficiencies resulting from lower utilization of our equipment and personnel. These inefficiencies were partially offset by favorable variances in the costs of materials and supplies used in providing our services due to changes in job mix. Selling, general and administrative expenses were $43.0 million in the third quarter of 2012, a 15.7 percent increase compared to $37.2 million in the prior year.As a percentage of revenues, these costs increased to 9.1 percent in 2012 compared to 7.4 percent last year.This percentage increase was primarily due to increases in headcount relating to support staff as well as the relatively fixed nature of these expenses during the short term. Depreciation and amortization increased by 16.4 percent to $54.1 million during the quarter compared to $46.5 million last year due to assets that have been placed in service during the previous 12 months. Interest expense decreased from $887 thousand last year to $441 thousand in 2012 due primarily to a lower average balance on RPC’s syndicated credit facility, as well as slightly lower interest rates in the third quarter compared to the prior year. For the nine months ended September 30, 2012, revenues increased 11.2 percent to $1.5 billion compared to $1.3 billion last year.Net income was $219.1 million, or $1.01 earnings per diluted share, compared to $221.8 million or $1.01 earnings per diluted share last year. 1EBITDA is a financial measure which does not conform to generally accepted accounting principles (GAAP).Additional disclosure regarding this non-GAAP financial measure is disclosed in Appendix A to this press release. Page 2 3rd Quarter 2012 Earnings Press Release “During the third quarter of 2012, RPC experienced a sluggish operating environment characterized by increasing competitive pressures as we moved and attempted to improve utilization of equipment fleets to increasingly competitive oil-directed basins, ” stated Richard A. Hubbell, RPC’s President and Chief Executive Officer.“While overall activity levels were relatively flat, we encountered accelerating weakness in dry gas basins in which we operate.The average U.S. domestic rig count during the third quarter was 1,906, a 2.2 percent decrease compared to the same period in 2011, and a 3.2 percent decrease compared to the second quarter of this year.The average price of natural gas was $2.87 per Mcf, a 29.5 percent decrease compared to the prior year, but a 25.3 percent increase compared to the second quarter.Although the price of natural gas increased during the quarter, it remains below customers’ required minimum prices in the more service-intensive natural gas basins.The average price of oil was $92.81 per barrel, a 5.1 percent increase compared to the prior year, and unchanged from the second quarter of 2012.The percentage of U.S. domestic drilling activity targeted to oil production continues to increase, and represented 74.3 percent of U.S. domestic drilling activity during the third quarter of 2012.RPC’s revenues decreased at a greater rate than the domestic rig count due to lower utilization and pricing in our pressure pumping, coiled tubing and rental tools service lines, partially offset by revenues generated by larger fleets of pressure pumping and coiled tubing equipment. “We continue to work to optimize the utilization of our equipment fleets to obtain the highest financial returns possible in a difficult operating environment.At the beginning of the fourth quarter, we have a minimal amount of additional revenue-producing equipment to be delivered.At the end of the third quarter, the balance on our syndicated credit facility was $83.7 million.This balance declined by $78.3 million compared to the end of the second quarter due to profitable operations, lower working capital requirements, and moderating capital expenditures.Our capital expenditures of $69.6 million were lower than the second quarter, and reflect our earlier decision to curtail our growth capital expenditures.Our debt to total capitalization ratio at the end of the quarter was 8.4 percent, the lowest it has been during the time we have utilized a syndicated credit facility,” concluded Hubbell. Summary of Segment Operating Performance RPC’s business segments are Technical Services and Support Services. Technical Services includes RPC’s oilfield service lines that utilize people and equipment to perform value-added completion, production and maintenance services directly to a customer’s well.These services are generally directed toward improving the flow of oil and natural gas from producing formations or to address well control issues.The Technical Services segment includes pressure pumping, coiled tubing, hydraulic workover services, nitrogen, downhole tools, surface pressure control equipment, well control, and fishing tool operations. Support Services includes RPC’s oilfield service lines that provide equipment for customer use or services to assist customer operations.The equipment and services offered include rental of drill pipe and related tools, pipe handling, inspection and storage services and oilfield training services. Technical Services revenues decreased 6.0 percent for the quarter compared to the prior year due primarily to lower pricing for our services and lower equipment utilization within this segment, partially offset by increased activity from a larger fleet of revenue-producing equipment.Support Services revenues decreased by 5.7 percent during the quarter compared to the prior year due principally to lower activity levels and pricing within rental tools, the largest service line within this segment. Operating profit in Technical Services declined primarily due to lower revenues, resulting from lower pricing and lower personnel and equipment utilization within this segment.Operating profit in Support Services declined due to lower revenues in rental tools, resulting from lower pricing and utilization in this service line. Page 3 3rd Quarter 2012 Earnings Press Release Three Months Ended September 30
